PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

RYLE EDWARD SPRINGMEN,
Plaintiff-Appellee,

v.                                                                  No. 96-2432

ALEXANDRA WILLIAMS,
Defendant-Appellant.

Appeal from the United States District Court
for the District of Maryland, at Baltimore.
Benson E. Legg, District Judge.
(CA-95-3493-L)

Argued: July 10, 1997

Decided: August 18, 1997

Before WILKINSON, Chief Judge, HAMILTON, Circuit Judge,
and NORTON, United States District Judge for the
District of South Carolina, sitting by designation.

_________________________________________________________________

Reversed by published opinion. Chief Judge Wilkinson wrote the
opinion, in which Judge Hamilton and Judge Norton joined.

_________________________________________________________________

COUNSEL

ARGUED: John Burnside Howard, Jr., Assistant Attorney General,
Baltimore, Maryland, for Appellant. Howard J. Fezell, Frederick,
Maryland, for Appellee. ON BRIEF: J. Joseph Curran, Jr., Attorney
General of Maryland, Baltimore, Maryland, for Appellant.

_________________________________________________________________
OPINION

WILKINSON, Chief Judge:

Ryle Springmen brought this section 1983 action against Maryland
Assistant State's Attorney Alexandra Williams, arguing that her
advice to a police officer to initiate a prosecution against Springmen
for reckless endangerment led to a violation of his Fourth Amendment
rights. The district court denied Williams' motion to dismiss on the
bases of absolute and qualified immunity. The district court erred in
both determinations. Absolute prosecutorial immunity does not rest,
as the district court held, on the technicality of who signed charging
documents. Rather, it protects decisions that are integrally related to
the charging process, such as Williams' decision to approve the pros-
ecution here. Furthermore, qualified immunity lies unless there has
been a clear violation of well established constitutional law. Any error
in this case resulted from Williams' reasonable interpretation of
unsettled law, not a constitutional violation. Accordingly, we reverse
the judgment of the district court.

I.

On November 19, 1992, Officer George Rakowski of the Baltimore
County Police Department responded to a burglar alarm call at East-
wood Guns and Ammo, a retail gun store owned and operated by
appellee Ryle Springmen. The alarm could not be heard easily outside
the shop, and Rakowski observed through the store's glass window
and door that more than fifty handguns were displayed in an open
case next to ammunition for the weapons. He also noted that none of
the guns and ammunition displayed in the shop was secured. The
police officer thus concluded that the weapons could easily be stolen
and taken out through a garage and into the woods behind the store.

Appellant Alexandra Williams, in her capacity as Assistant State's
Attorney, reviewed an application for a Statement of Charges and
Summons prepared by Rakowski. The proposed Statement charged
Springmen with reckless endangerment for the manner in which he
operated Eastwood Guns. Williams advised Rakowski that the facts
were sufficient to warrant filing the application. On December 2,
1992, Rakowski filed the application, and on December 7, the District

                    2
Court of Maryland for Baltimore County issued the requested State-
ment of Charges. Springmen appeared for trial, but the charge was
dropped.

Springmen filed this action under 42 U.S.C. § 1983, alleging that
Williams had violated his Fourth Amendment right to be free from an
unreasonable seizure of his person. He claimed that there had been no
probable cause for filing the reckless endangerment charge against
him, and that Williams' advice was the proximate cause of the crimi-
nal summons which unreasonably deprived him of his liberty. Specifi-
cally, he asserted that the charged conduct fell within an exception to
Maryland's reckless endangerment statute which states that it does
not apply to "any conduct involving the manufacture, production, or
sale of any product or commodity." Md. Ann. Code, art. 27,
§ 120(c).*

Williams filed a Rule 12(b)(6) motion to dismiss, asserting abso-
lute prosecutorial immunity and qualified immunity. The district court
denied the motion, and Williams filed this interlocutory appeal, see
Mitchell v. Forsyth, 472 U.S. 511 (1985).

II.

In this case, a section 1983 suit challenges a prosecutor for an
action at the core of her responsibilities -- deciding whether to pro-
ceed with a prosecution. Springmen's contentions that immunity does
not lie in such a situation are meritless. The doctrine of absolute
immunity squarely covers a prosecutor's decision to go forward with
a prosecution. Imbler v. Pachtman, 424 U.S. 409 (1976). In addition,
any error made by the prosecutor in this case was at most the result
of a plausible reading of a criminal statute, not a violation of a clearly
established constitutional right. Thus, under Harlow v. Fitzgerald,
457 U.S. 800 (1982), qualified immunity must lie as well. We address
each issue in turn.
_________________________________________________________________

*Maryland's reckless endangerment statute has been recodified at Md.
Ann. Code, art. 27, § 12A-2. The new statute, however, contains an iden-
tical exception. Md. Ann. Code, art. 27, § 12A-2(b)(2).

                    3
A.

In Imbler v. Pachtman, 424 U.S. 409 (1976), the Supreme Court
held that a prosecutor enjoys absolute immunity from suit for conduct
"in initiating and in presenting the State's case." Id. at 431. The Court
explained:

          A prosecutor is duty bound to exercise his best judgment
          both in deciding which suits to bring and in conducting them
          in court. The public trust of the prosecutor's office would
          suffer if he were constrained in making every decision by
          the consequences in terms of his own potential liability in
          a suit for damages. Such suits could be expected with some
          frequency, for a defendant often will transform his resent-
          ment at being prosecuted into the ascription of improper and
          malicious actions to the State's advocate.

Id. at 424-25. This court has repeatedly reaffirmed that a prosecutor
is entitled to absolute immunity for claims that rest on her decisions
regarding "whether and when to prosecute." Lyles v. Sparks, 79 F.3d
372, 377 (4th Cir. 1996) (quoting Imbler, 424 U.S. at 431 n.33); see
also Ehrlich v. Giuliani, 910 F.2d 1220 (4th Cir. 1990).

This case falls squarely under Imbler. Springmen complains of a
deprivation of liberty resulting from an unlawful prosecution, and
Imbler clearly holds that prosecutors are entitled to absolute immunity
for decisions to prosecute. Springmen, however, attempts to avoid
Imbler, contending that since Officer Rakowski, and not Williams,
actually filed the criminal charges, Williams is not protected by abso-
lute immunity. He argues that Imbler does not apply because Wil-
liams did not actually initiate a prosecution but rather instructed
another to do so.

We reject Springmen's reading of Imbler. That case did not rest on
the technicality of a prosecutor's signature on a charging document,
but rather more broadly immunized prosecutors from liability for con-
duct "which is intimately associated with the judicial phase of the
criminal process." Imbler, 424 U.S. at 430. It is difficult to imagine
conduct more intimately related to the judicial process than a prosecu-
tor's decision to proceed with a prosecution. The fact that in this case

                     4
a police officer implemented the prosecutor's decision does nothing
to change this conclusion. Indeed, the irony of Springmen's suit is
that it tacitly acknowledges this position. Springmen sued Williams
because he believed that she was the party that had the final say in
going forward with his prosecution. If this view is correct, and it is,
Williams is obviously protected by Imbler. If, however, it was the
action of Officer Rakowski and not Williams' advice that caused
Springmen's prosecution, he has sued the wrong party because Wil-
liams' action could in no way be considered the proximate cause of
any harm resulting from that prosecution.

This case is not, as Springmen argues, controlled by Burns v. Reed,
500 U.S. 478 (1991). Burns held that advising police in the investiga-
tive phase of a criminal case was not "intimately associated with the
judicial phase of the criminal process." Id . at 493 (citation omitted).
However, the Court nowhere suggested that it intended to cut back on
Imbler's protection of conduct directly related to the decision to pros-
ecute a case. Indeed, the Court has rejected with crystal clarity the
position that absolute immunity is unavailable for conduct related to
the evaluation of a case and other preparations preceding the formal
initiation of a prosecution:

          We have not retreated, however, from the principle that acts
          undertaken by a prosecutor in preparing for the initiation of
          judicial proceedings or for trial, and which occur in the
          course of his role as an advocate for the State, are entitled
          to the protections of absolute immunity. Those acts must
          include the professional evaluation of evidence assembled
          by the police . . . .

Buckley v. Fitzsimmons, 509 U.S. 259, 272-73 (1993) (emphasis
added).

Our decision today is not a close one. While the Supreme Court has
not extended absolute immunity to all legal advice by prosecutors, it
has never hesitated to grant such immunity to prosecutors acting as
Williams did here -- in their core role as advocates for the state. The
primary check on prosecutors acting in that role lies in the judicial
process, not in section 1983 suits. Like all criminal defendants,
Springmen was free to argue that the prosecutor had improperly

                     5
charged him of a crime, and, indeed, he apparently pressed this argu-
ment with some success. However, as the Supreme Court observed in
Imbler, to allow such a defense to serve as the basis for a section 1983
suit would only serve to weaken the "ultimate fairness of the opera-
tion of the [judicial] system." 424 U.S. at 427.

B.

The Supreme Court has recently granted certiorari in Fletcher v.
Kalina, 93 F.3d 653 (9th Cir. 1996), to further address the doctrine
of absolute prosecutorial immunity. Fletcher deals with a claim of
absolute immunity for executing an affidavit in support of an arrest
warrant -- conduct which is not at issue here. Fletcher would thus
impact our decision only in the event that the Court decided to restrict
the reach of Imbler substantially. In that event, however, Williams
would still be entitled to qualified immunity.

Under the doctrine of qualified immunity, "government officials
performing discretionary functions generally are shielded from liabil-
ity for civil damages insofar as their conduct does not violate clearly
established statutory or constitutional rights of which a reasonable
person would have known." Harlow v. Fitzgerald, 457 U.S. 800, 818
(1982). Springmen argues that it is a clear violation of the Fourth
Amendment to force a person to appear before a court to defend him-
self when that person has not violated any law.

Springmen's claim rests on his contention that his conduct clearly
fell outside the scope of Maryland's reckless endangerment statute,
which exempts from its coverage "any conduct involving the manu-
facture, production, or sale of any product or commodity." Md. Ann.
Code, art. 27, § 120(c). He argues that "any conduct" must be inter-
preted to cover all activities related to the maintenance of a retail
establishment no matter how incidental.

It is far from clear, however, that the exemption was designed to
cut so broadly. A reasonable person could read this language and con-
clude that it was designed for the limited purpose of precluding crimi-
nal prosecution in standard product liability cases. The decision of a
Maryland judicial officer to issue the requested Statement of Charges
in this case supports the reasonableness of this interpretation. Under

                    6
this more limited reading of the section 120(c) exemption, activities
such as hazardous display, transportation, or storage of potentially
dangerous products would be subject to prosecution.

The Maryland courts have yet to interpret section 120(c), and we
make no comment on which reading is correct. However, even if Wil-
liams is later found to have read the exemption too narrowly, the most
that can be said is that she made a mistake "traceable to unsettled
law." Pritchett v. Alford, 973 F.2d 307, 313 (4th Cir. 1992). This is
precisely the sort of official action that qualified immunity shields
from liability. As we stated in Maciariello v. Sumner, 973 F.2d 295,
298 (4th Cir. 1992), "Officials are not liable for bad guesses in gray
areas; they are liable for transgressing bright lines." No such bright
line existed here, and Williams is clearly entitled to qualified immu-
nity.

III.

For the foregoing reasons, we conclude that Williams was entitled
to immunity from suit. Because the district court erred in not granting
her motion to dismiss, we hereby reverse.

REVERSED

                    7